DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .          

 Status of Claims 
Claims 1-20 are pending in this instant application per original claims filed on 03/19/2020 by Applicant, wherein Claims 1, 10 and 19 are three/3 independent claims reciting method, system and method claims with Claims 2-9, 11-18 and 20 dependent on said three/3 independent claims respectively.  Based on election of Claims 1-18 by attorney of record, remaining Claims 19-20 have been withdrawn.          
One/1 IDS has been filed by the Applicant so far on 03-19-2020 that has been considered and entered.                 
This Office Action is a non-final rejection on merits in response to the original claims filed by the Applicant on 19 MARCH 2020 for its original application of the same date that is titled:           “Explainable Complex Model”.             
Accordingly, pending Claims 1-18 are now being rejected herein.       

 Claim Restrictions 
 Election/Restrictions 
Restriction to one of the following inventions is required under 35 USC 121:              

Invention Group I:   Claims 1-9 are directed to a computer-implemented method and 
system, wherein these similar claims recite limitations about accessing a set of user data, extracting a set of features from the user data, generating an attribution value, determining the risk scores, generating a human-readable explanation further comprised of --- determining a feature with highest attribution value, & selecting the human-readable explanation based on a mapping to its feature, and based on XGBoost non-linear risk model; drawn to class 705, subclass 38.           
Invention Group II:  Claims 19-20 are directed to a method comprised of receiving a request for a risk score corresponding to a user, transforming the set of user data into a set of categories, generating a Shapely value for each feature, and generating a human-readable explanation to the user indicating a reason the risk score does not meet the pre-determined threshold based on the feature with the highest Shapely value;  drawn to class 705, subclass 35.         

Inventions in Groups I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group I are method and system claims, and subcombination Group II are method claims only, and because Group II has separate utility consisting of a method group of claims that can be practiced in isolation by telephone, facsimile and/or hand (manually).  See MPEP § 806.05(d).           

Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.    

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different features and different classification;          
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);          
(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.            

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.          
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, the Applicant must indicate which of these claims are readable upon the elected invention.                    
Should the Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.                

Based on the foregoing analysis, it is asserted, inter alia, that each group of invention would require separate search of its own thereby imposing undue burden on the Examiner.  Because these inventions in Groups I and II are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction is not required, because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.         
Additionally arguendo, Examiner notes that in the instant case, Group I and II (independent claims and dependent claims in combination) contain overlapping claim elements and distinct claim elements.  Therefore, the claimed inventions, despite overlapping claim elements, are still independent and distinct.             
Should the Applicant want to present arguments for examination of any two groups of claims together, for example, Examiner notes that such a request can be made to be examined together as one invention, if the Applicant expressly states on the record in response to this Office Action and after each amendment hereafter that the two groups of inventions are not patentably distinct, and also make appropriate amendments in these groups to remove the distinct claim elements.  However, until the Applicant makes this statement on the record and remove the distinct claim elements, this restriction requirement is deemed to be proper.         

Examiner notes that during a telephone conversation with agent of record, Julie Patel (registration number 76244), on 21 DECEMBER 2021 afternoon, an Election of Group I (Claims 1--18) was made with traverse by the agent of record, as documented in attached Interview Summary.  Remaining claims in Group II (Claims 19--20) are hereby withdrawn from further consideration by the Examiner, per 37 CFR 1.142(b), as being drawn to a non-elected invention.         

The Applicant is advised that a reply to this requirement must include an election 

of the invention to be examined even though the requirement be traversed (37 CFR 1.43).  Because these Inventions in Groups I and II are distinct as explained above (please see NPL attached herewith for XGBoost model and Shapley value recited in Groups I and II respectively, showing their differences), it is asserted that each group of invention would require a separate search of its own in view of their different classification imposing undue burden on the Examiner.                
The Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48 (b) and by the fee required under 37 CFR 1.17.                

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1 and 10 are independent method and system claims respectively.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of:  accessing a set of user data, extracting a set of features from the set of user data, generating an attribution value for each feature via a risk model, generating a risk score, determining the risk score does not meet a pre-determined threshold, and generating a human-readable explanation indicating a reason that the risk score does not meet the pre-determined threshold.  In other words, the claim describes a procedure for generating a risk model based on user data that determines the risk associated with the user and the risk model can provide the user with an explanation as to the outcome (see Abstract).  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations reciting mathematical relationships, mathematical formulas or equations (implied in risk score, attribution value, and risk model), and mathematical calculations. These limitations fall under the “mathematical concepts” group. In addition, the steps describe a risk assessment service that retrieves user data, with user authorization, and extracts features from the user data. The extracted features are then input to the risk model. By inputting the features to the risk model, the risk assessment service determines an outcome associated with the user. If the outcome associated with the user corresponds to a particular category, the compliance regulations require the risk assessment service to provide a summary explanation of the outcome to the user. This is an example of a fundamental economic practice (i.e. performing a risk assessment) which falls under certain methods of organizing human activity  (Step 2A1--YES).            

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of determining a feature with the highest attribution value from the set of features, and selecting the human-readable explanation based on a mapping of the human-readable explanation to the feature with the highest attribution value.  These elements are considered extra-solution activities.   The extra-solution activities described above utilize devices to perform these steps that are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data (to include determining, selecting and mapping).  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).              

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of determining a feature with the highest attribution value from the set of features, and selecting the human-readable explanation based on a mapping of the human-readable explanation to the feature with the highest attribution value, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure (e.g., in para [0082]) does not provide any indication that the computers (processors) are anything other than generic processors and/or devices and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, para [0082] from the Applicant’s Specification:  {“A processing system may be implemented with a bus architecture.  The bus may include any number of interconnecting buses and bridges depending on the specific application of the processing system and the overall design constraints.  The bus may link together various circuits including a processor, machine-readable media, and input/output devices, among others.  A user interface (e.g., keypad, display, mouse, joystick, etc.) may also be connected to the bus.  The bus may also link various other circuits such as timing sources, peripherals, voltage regulators, power management circuits, and other circuit elements that are well known in the art, and therefore, will not be described any further.  The processor may be implemented with one or more general-purpose and/or special-purpose processors.  Examples include microprocessors, microcontrollers, DSP processors, and other circuitry that can execute software.  Those skilled in the art will recognize how best to implement the described functionality for the processing system depending on the particular application and the overall design constraints imposed on the overall system.”} indicates that the concept of using processor and/or devices is well known in the art;  and for these reasons, there is no inventive concept and the claim is not patent eligible.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.           
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.                

The analysis above applies to all statutory categories of the invention including independent system Claim 10, which performs the steps similar to those of independent method Claim 1.  Furthermore, the limitations of dependent method Claims 2-9, further narrow the independent method Claim 1 with additional steps and limitations (e.g., predicted outcome/s, pre-determined threshold, historical data/information, etc.), do not resolve the issues raised in rejection of the independent method Claim 1.  Similarly, dependent system Claims 11-18 also further narrow its independent system Claim 10, which are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.             
Therefore, said Claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.            

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-18 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

Exemplary Analysis for Rejection of Claims 1-9 

Independent Claim 14 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2020/ 0357060 filed by Dalinina et al. (hereinafter “Dalinina”) in view of Pub. No. US 2021/ 0065191 filed by De Shelter et al. (hereinafter “De Shelter”), and further in view of Pub. No. US 2019/ 0304607 filed by Steele et al. (hereinafter “Steele”), and as described below for each claim/ limitation.          

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Dalinina teaches ---                
1.     A computer-implemented method, comprising:           
accessing a set of user data from one or more user accounts;         
extracting a set of features from the set of user data corresponding to user risk activity;       
(see at least:   Dalinina Abstract and Summary in paras [0006]-[0013];  & Summary paras [0006]  -[0007]-[0008]-[0010] about {[0006]  The machine learning risk prediction model represents a set of credit report data features and a default label space associated with transactions completed by a plurality of users via a data processing system.  The risk prediction model can be utilized to determine a predicted risk that may be used to control downstream processing. …… Moreover, the machine learning risk prediction model can incorporate insights from transactions facilitated by a data processing system and can thus account for the actual types of transactions specific to the data processing system, providing a more accurate assessment of risk. ……… [0007]  The processor can be configured to, receive a request to approve an electronic user application for a first user, interact with a remote information provider system to retrieve a set of credit report data for the first user, store the set of credit report data for the first user in a first user record for the first user, the first user record comprising a set of credit report data attributes storing the set of credit report data, extract the set of credit report data attributes from the first user record, create a feature vector representing the first user record, the feature vector comprising features representing the set of credit report data attributes extracted from the first user record, determine a predicted default risk score for the first user, and update the first user record for the first user by adding the predicted default risk score to the first user record. ……… [0008]  According to one embodiment the computer program code comprising instructions for:  executing a machine learning risk prediction model representing a set of credit report data features and a default label space associated with transactions completed by a plurality of users via a data processing system;  receiving a request to approve an electronic user application for a first user;  interacting with a remote information provider system to retrieve a set of credit report data for the first user; storing the set of credit report data for the first user in a first user record for the first user, the first user record comprising a set of credit report data attributes storing the set of credit report data;   extracting the set of credit report data attributes from the first user record;  creating a feature vector representing the first user record, the feature vector comprising features representing the set of credit report data attributes extracted from the first user record;  determining a predicted default risk score for the first user, comprising processing the feature vector representing the first user record using the machine learning risk prediction model;  and updating the first user record for the first user by adding the predicted default risk score to the first user record. ……… [0010] 
For example, embodiments may include: collecting transaction data regarding the transactions completed by the plurality of users via the data processing system, payment histories for the transactions, and credit report data for the plurality of users; storing the transaction data, the payment histories, and the credit report data for the plurality of users in a set of user records; labeling each user record in the set of user records with a class from the default label space; creating a respective feature vector for each user record in the set of user records to create a set of feature vectors, each feature vector in the set of feature vectors comprising features representing a set of credit report data attributes extracted from a respective user record from the set of user records and the class with which the respective user record is labelled; and training the machine learning risk prediction model using the set of feature vectors to output a probability that input data corresponds to a label the default label space. In some embodiments, the probability associated with a selected class output by the machine learning risk prediction model is scaled to generate the predicted default risk score.”};  & paras [0037]-[0038] about {“[0037]  Default detector 114 analyzes the user records to label each analyzed record according to a configured label space. Such indication may be stored, for example, in the actual default data 142.  In particular, actual default data 142 may quantify whether a user/transaction combination resulted in a default.  For example, in one embodiment, default detector can analyze transaction data 136 and payment history data 138 to derive the payment dates for an active transaction and whether the user's payment is so overdue as to be considered in default and label records according to actual default status;  for example, no-default or default, thus classifying the records. In other embodiments, the records may be labelled by a human user (e.g., an employee of the entity providing financing) reviewing data from records 130. ……… [0038] A training corpus of labelled records 130 can be selected.  Feature transformation module 120 is configured to transform attributes from records 130 to features on which to train machine learning risk prediction model 125.  According to one embodiment, feature transformation module 120 generates, for each record in a training set of records 130, a feature vector representing user credit report data 134 (and actual default data 142) and inputs the feature vectors from the training set into model builder 122.”};  & paras [0041]-[0042] about {“[0041]  As described above, feature transformation modules 120, 124 transform data in records into input features on which the model is to be trained or applied.  As will be appreciated, a credit report may include hundreds of attributes that can be transformed into features.  Examples include, but are not limited to, credit score, other scores included in the credit data, recent credit line history, number of recent credit inquiries for the consumer, number of accounts that are delinquent, how delinquent the accounts are.  It can be noted that the time window that is considered “recent” may be a configurable parameter.  Feature transformation module 120, 124 can map various credit report attributes to dummy variables or other numeric data, apply feature scaling, bin records into various categories.  In general, most attributes of a credit report have continuous values.  As such, various bins can be defined (e.g., credit score bins, credit inquiry bins, etc.) and feature transformation modules 120, 124 map the credit report data for a user to the appropriate bins.  In some cases, the credit report data for a user may have missing values corresponding to one or more features.  According to one embodiment, if an attribute of the credit report data corresponding to a feature is missing a value, the transformation module 120, 124 encodes the corresponding feature using a median value for the attribute. ...…… [0042] One non-limiting feature set that may be extracted from a TRANSUNION CREDIT-VISION (auto) credit report includes: months since oldest trade opened;  months since most recent trade opened;  total credit line of open trades verified in past 12 months;  total credit line of open trades verified in past 12 months (excluding mortgage and home equity);  utilization for open trades verified in past 12 months (excluding mortgage and home equity);  average balance of open trades verified in past 12 months (excluding mortgage and home equity); ……”};  which together are the same as claimed limitations above)         


Dalinina teaches ---             
generating, via (a risk model), an attribution value for each feature of the set of features;   
generating, based on the set of features, a risk score corresponding to the user activity 
via (the risk model);         
(see at least:   Dalinina ibidem;  and citations listed above;  & para [0040] about {“Prediction generator 118 is configured to process user records using machine learning risk prediction model 125 to generate a default risk score.  Feature transformation module 124 is configured to transform attributes from a set of input data, which may be stored in an unlabeled record 130, to features on which to train machine learning risk prediction model 125.  According to one embodiment, feature transformation module 124 generates, for each record in a selected set of records 130, a feature vector representing user credit report data 134 and inputs the feature vectors from the set into machine learning risk prediction model 125.  Feature transformation module 124 can apply the same transformations to the credit report data as feature transformation module 120.  Machine learning risk prediction model 125, according to one embodiment, outputs a probability that a record belongs to a particular class (e.g., a probability that the record corresponds to the default label).  Prediction generator 118 may transform the probability (e.g., in the range of 0-1.0) to a score by applying a scaling factor.  For example, the probability can be converted to a score of 0-500 or another score.”};  which together are the same as claimed limitations above)          

Dalinina teaches as disclosed above, but it may not explicitly disclose about ‘a/ the risk model’.  However, De Shelter teaches it explicitly.         
(see at least:   De Shelter Abstract and Summary in paras [0002]-[0005];  & Summary paras [0002]-[0003]-[0004] about {“[0002]  The method also includes performing featurization on the input data to form a machine readable vector.  The method also includes predicting, by applying the machine readable vector as input to a machine learning model in a machine learning layer, a risk score, the machine learning model trained using training data describing use of the electronic payments system by a plurality of other merchants.  The risk score comprises an estimated probability of the merchant being unable to satisfy an obligation of using the electronic payments system.  The method also includes limiting, by a business rules engine based on the risk score, use of the electronic payments system by the merchant. ……… [0003]  The data repository also stores input data from a plurality of disparate data sources. The input data describes a merchant and an application by the merchant to use the electronic payments system. The system also includes a business rules engine configured to: receive the input data prior to calculation of the risk score; receive the risk score after calculation of the risk score; and limit, based on the risk score, use of the electronic payments system by the merchant. The system also includes a featurization layer configured to perform featurization on the input data to generate the machine readable vector. The system also includes a machine learning layer configured to receive the machine readable vector. The machine learning layer is also configured to execute the machine learning model using the machine readable vector as input. The machine learning layer is also configured to predict the risk score as an output of the machine learning model. ……… [0004]   The computer readable program code is also for causing a computer system to perform featurization on the input data to form a machine readable vector.  The computer readable program code is for causing a computer system to predict, by applying the machine readable vector as input to a machine learning model in a machine learning layer, a risk score, the machine learning model trained using training data describing use of the electronic payments system by a plurality of other merchants.  The risk score comprises an estimated probability of the merchant being unable to satisfy an obligation of using the electronic payments system.  The computer readable program code is for causing a computer system to limit, by a business rules engine based on the risk score, use of the electronic payments system by the merchant.”};  & para [0043] about {“The data repository (302) also stores a risk score (318).  The risk score (318) is a number that reflects a probability that a merchant being evaluated will not be able to meet an obligation under the terms of use of the TPEP system.  In one or more embodiments, the risk score may be the probability and may have a value between 0 and 1, inclusive.  The machine learning model (316) takes as input the machine readable vector (314), and outputs the risk score (318).  Determination of the risk score and use of the machine learning model (316) is described further with respect to FIG. 5A and FIG. 5B.”};  & paras [0047]-[0048] about {“[0047]  The machine learning layer (324) includes software or hardware functionality for executing one or more machine learning models, such as the machine learning model(316).  The machine learning layer (324) may include functionality for executing a second machine learning model, which is responsible for determining which feature or features in the machine readable vector (314) were responsible for the determination of the risk score (318) within a threshold value. ……… [0048] For example, a graph may be constructed which shows the degree to which each feature contributed to the risk score (318).  One axis of the graph reflects the degree to which a feature contributed to a risk score, and the other axis of the graph reflects the features themselves.  Thus, the graph might be displayed as a bar graph, one bar representing one feature, with those features contributing the highest contribution to the risk score having the tallest or longest bars. However, some features contributed too little to the risk score to be of interest;  thus, a threshold  contribution may be introduced.  A threshold value could be 55%, meaning that if a given feature contributed 55% to the risk score (318) relative to the contribution of all other features, then that feature will be deemed primarily responsible for the determination of the risk score.”};  & paras [0056]-[0057];  which together are the same as claimed limitations above including ‘a/ the risk model’)           
Examiner notes that De Shelter also teaches about other limitations, such as attribution value in paras [0125]-[0126].         

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Dalinina with the teachings of De Shelter.  The motivation to combine these references would be to provide computer implemented mechanisms to predict risk and provide a prediction of risk in real-time or otherwise in a timely manner to allow purchases via a web site to proceed at the speeds to which Internet users are accustomed (see para [0005] of Dalinina), and use of online transaction tools is becoming more common in the modern marketplace, for example, a merchant may use a third party electronic payments system to accept payments from customers and the third party electronic payments system manages the transference of monetary funds from a customer account to a merchant account (see para [0001] of De Shelter).          


Dalinina and De Shelter teach ---    
determining the risk score does not meet a pre-determined threshold;    and 
(see at least:   Dalinina ibidem;  and citations listed above;  & TABLE-US-00001  If:  Default Risk Score >= Threshold Pass   Else: Fail;  which together are the same as claimed limitations above)          
(see at least:   De Shelter ibidem;  and citations listed above like paras [0047]-[0048] for risk score threshold;  & para [0055] about {“The method begins at step 400 when the merchant uses a computer to electronically apply for use of the third party electronic payments (TPEP) system.   Optionally, at step 402, business rules determine whether the merchant passes a credit worthy threshold.  For example, the third party may set a minimum credit score for a merchant to be able to use the TPEP system at all.  In such a scenario, the merchant's credit score (e.g., obtained from a credit reporting agency) is compared against the minimum credit score. If the merchant does not pass the credit worthy threshold (a “no” determination at step 402), then the merchant's application is rejected, and the process terminates.”};  which together are the same as claimed limitations above)         


Dalinina and De Shelter teach ---    
generating a human-readable explanation indicating a reason that the risk score does not meet the pre-determined threshold, the generating of the human-readable explanation comprising:         
determining, from the set of features, a feature with a highest attribution value;       and              
selecting the human-readable explanation based on a mapping of the human-readable explanation to the feature with the highest attribution value.         
(see at least:   Dalinina ibidem;  and citations listed above)        
(see at least:   De Shelter ibidem;  and citations listed above like paras [0047]-[0048] and highest contribution & [0055] for not meeting the pre-determined threshold;  & para [0049] about {“The feature or features that are deemed most significant may be translated into a reason.  As used herein, the term “significant” refers to a feature that has a contribution value above a set threshold.  For example, if the feature that contributed 55% towards the risk score (55% being the contribution value) was “liquid capital,” then the reason may be reported as “available business assets are too low.”  Multiple significant features might be merged into one reason.  Multiple significant feature might be translated into multiple reasons.  One significant feature could be translated into multiple reasons.  The translation of features into reasons may be implemented by one or more rules in, for example, the business rules layer (320).  Ultimately, a “reason” is a human-readable explanation to be reviewed by a human user, such as a loan applicant or a customer service representative.”};  which together are the same as claimed limitations above)                  




Dependent Claims 2-6 & 9 are rejected under 35 USC 103 as unpatentable over Dalinina in view of De Shelter as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 2, Dalinina and De Shelter teach ---    
2.     The computer-implemented method of Claim 1, wherein the risk score corresponds to a predicted outcome associated with the user.          
(see at least:   Dalinina ibidem;  and citations listed above;  & para [0047] about {“As such, the historical credit report data can be transformed to the format of credit report data to which the resulting production machine learning risk prediction model125 will be applied in the production environment.”};  & paras [0126]-[0128] about {“[0126]  For example, if decision engine 654 makes a call to prediction service 660 for an “Risk Prediction version 1”, the prediction service can inform decision engine 654 of the data sources or other data needed to make the prediction.   In response, i) decision engine 654 communicates with data vendor service 670 to collect the data sources as described above; ii) passes the data source instances or other data to the prediction service 660; iii) receives the results of the requested prediction from the prediction service 660. …… [0127]  From the perspective of decision engine 654, gathering data sources & receiving the results of predictions is simplified as decision engine 654, in some embodiments, need only be able to request a data source instance from and pass arguments to data vendor service 670 to receive a data source instance and request a prediction from and pass arguments to prediction service 660 to receive prediction results from prediction service 660. …… [0128]   Thus, based on the decision type and decision input attributes for the decision that decision engine 654 is being requested to make, decision engine 654 can access the appropriate rules (e.g., from decision base 656), retrieve the required data sources and/or prediction scores, process the decision rules to generate a decision result and return the decision result to the requesting service.  The decision result may include the id of the decision and metadata about the decision including, for example, an indication of whether the decision result was a pass or a fail, prediction scores generated when making the decision, decline codes indicating why the decision failed or other decision metadata. …… [0129]  Decision controller 652 returns the decision result to the calling service (e.g., user application service 610).  Decision controller 652 may also store data associated with the decision in decision service data store 659 (such as, but not limited to, decision type, decision inputs, model identifier, prediction inputs, prediction scores, data source instances, decision result metadata).”};  which together are the same as claimed limitations above)         
(see at least:   De Shelter ibidem;  and citations listed above;  & para [0071] about {“The results are compared to the known merchants who actually did fail to reimburse for a chargeback.  If the results are considered satisfactory (i.e., a predetermined number of merchants known to have failed to reimburse for a chargeback are successfully predicted by the machine learning model to be likely to fail), then the machine learning model is considered “trained” and therefore available for use.  If the results are not satisfactory, then either settings for the current machine learning model are changed, or a different machine learning model is selected.  The process is then repeated.  Once a satisfactory machine learning model is found, the satisfactory machine learning model is deemed “trained.”  The trained model may then be provided with new data for a new merchant applicant to predict a probability that the new merchant applicant will not satisfy an obligation to reimburse a chargeback, as described above.”};  which together are the same as claimed limitations above)                 



With respect to Claim 3, Dalinina and De Shelter teach ---    
3.     The computer-implemented method of Claim 2, wherein the predicted outcome is 
one of:          
a negative predicted outcome if the risk score does not meet the pre-determined threshold;   or        
a positive predicted outcome if the risk score meets the pre-determined threshold.    
(see at least:   Dalinina ibidem;  and citations listed above)          
(see at least:   De Shelter ibidem;  and citations listed above including para [0071];  & para [0068] about {“The optimization metric may be mean average precision, and the evaluation metric may be the area under a curve on a receiver operating characteristic (ROC) graph. In general, a ROC graph (or curve) is a graphical plot that illustrates the diagnostic ability of a binary classifier system as its discrimination threshold is varied.  The ROC curve is created by plotting the true positive rate (TPR) against the false positive rate (FPR) at various threshold settings.”};  which together are the same as claimed limitations above)        



With respect to Claim 4, Dalinina and De Shelter teach ---    
4.     The computer-implemented method of Claim 1, wherein the risk model is trained with:      
historical user data from a set of users;        
historical risk scores for the set of users;   and   21Client Ref. No.: 1911641US P+S Ref. No.: INTU/0417US 
historical actual outcomes associated with the set of users.     
(see at least:   Dalinina ibidem;  and citations listed above;  & paras [0031], [0034] & [0037] for history data 138;  & para [0041] about {“As described above, feature transformation modules 120, 124 transform data in records into input features on which the model is to be trained or applied.  As will be appreciated, a credit report may include hundreds of attributes that can be transformed into features.  Examples include, but are not limited to, credit score, other scores included in the credit data, recent credit line history, number of recent credit inquiries for the consumer, number of accounts that are delinquent, how delinquent the accounts are.  It can be noted that the time window that is considered “recent” may be a configurable parameter.  Feature transformation module 120, 124 can map various credit report attributes to dummy variables or other numeric data, apply feature scaling, bin records into various categories.”};  & para [0047] about {“As such, the historical credit report data can be transformed to the format of credit report data to which the resulting production machine learning risk prediction model125 will be applied in the production environment.”};  & paras [0051]-[0052] for historical records 231;  & para [0052] about {“By way of example, but not limitation, one embodiment of default detector 214 examines the transaction data and payment history associated with a record to determine, based on rules 220, whether the record should be labelled as default or no-default.  Default detector 214 may, in some embodiments, process historical records according to a schedule, such as daily.”};  & para [0054] about {“Data retriever 312 accesses records 330 for historical records that have been classified into default class 332 and no-default class 334 (e.g., by a default detector 114, 214 or a human reviewer) and that meet task criteria for training a model.  The system may be configured to retrain machine learning risk prediction model 325 according to a schedule, for example, monthly.”};  & para [0086] about {“Data store 530 may comprise one or more databases, file systems or other data stores, including distributed data stores managed by automotive data processing system 500. Data store 530 may thus hold records with, for example, user information, credit report data, transaction data and payment history data.  Such data may be used to train a machine learning risk prediction model as discussed above, which may be deployed as a prediction model 542.”};  & Claims 5 + 15;  which together are the same as claimed limitations above)            
(see at least:   De Shelter ibidem;  and citations listed above;  & para [0037] about {“The data sources (306) may include data such as, but not limited to, credit reports, merchant account information, merchant revenues and expenses, merchant chargeback history, IOVATION® data, emails, background checks, IDANALYTICS® data, social media ratings of the merchant from a variety of social media platforms, and tax or financial information stored by a financial management application (FMA).  The FMA is a software program which the merchant uses to manage taxes and/or finances.  The FMA may be operated by the same third party provider that also manages the electronic payments system (300).”};  & para [0070] about {“Training the machine learning model may be an optional step, not shown in FIG. 5A.  The machine learning model may be trained using data describing past merchant behavior by many merchants over a time period, such as 90 days.  The training data set includes a description of each merchant, each merchant's credit score, and instances where merchants failed to satisfy their reimbursement obligation for chargebacks under the terms of the TPEP system use agreement.”};  & para [0087] about {“The initial decision management engine (604) sets a low bar for passing the initial test for whether to accept the application (602).  The term “low bar” means that only very low credit scores or direct indications of the untrustworthiness of Treasured Gizmos with respect to credit matters will result in failure to past the initial test.  The term “very low” is defined as a pre- defined credit score selected either by a human user or empirically by past use of a machine learning model.  In this specific example, a “very low” credit score is below 600.”};  which together are the same as claimed limitations above)          



With respect to Claim 5, Dalinina and De Shelter teach ---    
5. The computer-implemented method of Claim 1, wherein the risk model is a XGBoost non-linear risk model.           
(see at least:   Dalinina ibidem;  and citations listed above)          
(see at least:   De Shelter ibidem;  and citations listed above; & para [0042] about {“The machine learning model may be an unsupervised machine learning model, such as XGBoost.”};  & para [0068] about {“If XGBoost is used as the machine learning model, then a number of hyper-parameters may be specified prior to execution of the machine learning model.”};  & para [0077] about {“In one embodiment, the second machine learning model may also be an XGBoost algorithm. In particular, to determine the set of features that contributed to the risk score by more than a threshold degree, a sensitivity analysis can be performed using the XGBoost algorithm developed above.  Still more particularly, a Shapley Additive Explanations (SHAP) approach may be used to explain the output of the machine learning model.”};  & para [0078] about {“An example of the use of SHAP is now provided with respect to the one or more embodiments.   Assume a machine learning prediction is made based on a customer profile. The customer profile used for the machine learning algorithm is a 1×N feature vector.  For each of the N features, the value of the feature is moved.  The XGBoost algorithm is executed again, and the impact of moving the feature is observed and recorded.  The SHAP algorithm ranks the impact and the direction of the impact.”};  & para [0093] about {“The machine learning layer (624) contains an unsupervised machine learning model (626).  In this example, the unsupervised machine learning model (626) is XGBoost with hyper-parameters specifically defined above.  The unsupervised machine learning model (626) may be hosted, executed, & configured using AWS® (AMAZON WEB SERVICES®).  AWS® is a cloud computing service, which may also be used to support the featurization layer (612).”};  which together are the same as claimed limitations above)        



With respect to Claim 6, Dalinina and De Shelter teach ---    
6. The computer-implemented method of Claim 5, wherein the XGBoost non-linear risk model includes monotonic constraints.          
(see at least:   Dalinina ibidem;  and citations listed above)          
(see at least:  De Shelter ibidem;  & citations listed above to include XGBoost model/ algorithm)     



With respect to Claim 9, Dalinina and De Shelter teach ---          
9. The computer-implemented method of Claim 1, wherein the extraction of the set of features further comprises transforming the set of user data into a set of categories is based on associating each user data in the set of user data with a respective category.     
(see at least:   Dalinina ibidem;  and citations listed above)          
(see at least:   De Shelter ibidem;  and citations listed above)           




Dependent Claims 7-8 are rejected under 35 USC 103 as unpatentable over 
Dalinina in view of De Shelter as applied to the rejection of independent Claim 1 above, and further in view of Pub. No. US 2021/ 0092161 filed by Crabtree et al. (hereinafter “Crabtree”), and as described below for each claim/ limitation.          

With respect to Claim 7, Dalinina and De Shelter teach ---    
7. The computer-implemented method of Claim 1, further comprising:         
receiving (feedback) from the user based on the human-readable explanation;   and      including (the feedback in training) the risk model.            
(see at least:   Dalinina ibidem;  and citations listed above)          
(see at least:   De Shelter ibidem;  and citations listed above)           

Dalinina and De Shelter teach as disclosed above, but they may not explicitly disclose about ‘feedback/ the feedback in training’.  However, Crabtree teaches it explicitly.         
(see at least:   Crabtree Abstract and Summary of the Invention in paras [0005]-[0008];  & para [0076] about {“FIG. 11 is diagram illustrating how the scoring system can be used as a feedback loop 1100 to establish and maintain a level of security appropriate to a given organization.  This feedback loop is similar in function to feedbacks for control systems, and may be implemented in software, hardware, or a combination of the two, and aspects of the control system may be automatically or manually implemented. …… This combination may take any number of forms, for example, summation, averaging, weighted averaging, or any other appropriate algorithm or methodology for creating a single score from multiple scores.  The overall cybersecurity score 1120 is compared against a score setting 1125, which may be set automatically by the system based on certain parameters, or may be set manually by a user of the system knowledgeable about the organization's infrastructure, risk tolerance, resources, etc. …… A change to any one of the aspects of cybersecurity 1111-1117 would constitute a change in the network security state 1105 which, similar to control systems, would act as an input disturbance to the system and propagate through the feedback loop until equilibrium between the score 1120 and set score 1125 is again achieved.”};  which together are the same as claimed limitations above to include ‘feedback/ the feedback in training’ the risk model)       


It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Dalinina and De Shelter with the teachings of Crabtree.  The motivation to combine these references would be to provide computer implemented mechanisms to predict risk and provide a prediction of risk in real-time or otherwise in a timely manner to allow purchases via a web site to proceed at the speeds to which Internet users are accustomed (see para [0005] of Dalinina), and use of online transaction tools is becoming more common in the modern marketplace, for example, a merchant may use a third party electronic payments system to accept payments from customers and the third party electronic payments system manages the transference of monetary funds from a customer account to a merchant account (see para [0001] of De Shelter), and to provide a system and method for the diverse data collection, aggregation, validation, and management of distributed multi-party data contributions in adversarial information environments that can provide accurate data provenance and link contextual meta-data to validate data while managing the reputation of the individual data sources (see para [0004] of Crabtree).        



With respect to Claim 8, Dalinina, De Shelter and Crabtree teach ---        
8.     The computer-implemented method of Claim 1, further comprising:        
receiving a compliance regulation from a compliance system, wherein the compliance regulation includes a mapping of at least one feature to at least one human-readable explanation.          
(see at least:   Dalinina ibidem;  and citations listed above)          
(see at least:   De Shelter ibidem;  and citations listed above)           
(see at least:   Crabtree ibidem;  and citations listed above;  & para [0082] about {“A queuing system 1912 is used to organize and schedule the search tasks requested by the reconnaissance engine 1906.  A data to rule mapper 1904 is used to retrieve laws, policies, and other rules from an authority database 1903 and compare reconnaissance data received from the reconnaissance engine 1906 and stored in the reconnaissance data storage 1905 against the rules in order to determine whether & to what extent the data received indicates a violation of the rules.  Machine learning models 1901 may be used to identify patterns and trends in any aspect of the system, but in this case are being used to identify patterns and trends in the data which would help the data to rule mapper 1904 determine whether and to what extent certain data indicate a violation of certain rules.  A scoring engine 1910 receives the data analyses performed by the directed computational graph 1911, the output of the data to rule mapper 1904, plus event and loss data 1914 and contextual data 1909 which defines a context in which the other data are to be scored and/or rated.”};  & para [0111] about {“The data restriction rules 2631 are used to ensure that incoming data is compliant with any associated data restrictions.  The first layer of persistence infrastructure is the raw data store 2632 which stores all ingested data in its raw form in various databases such as relational, wide column, and graph time series, to name a few.  This raw data is saved prior to any transformations to ensure that the data can be replicated in the case that there is partial or complete data loss as the data advances through the system.”};  which together are the same as claimed limitations above to include ‘a compliance regulation from a compliance system’ and ‘a mapping’)         




With respect to Claims 10-18, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-9 as described above using cited references of Dalinina, De Shelter and Crabtree, because the limitations of these system Claims 10-18 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-9 as described above.            

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.            

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.             

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691